Citation Nr: 0703642	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  98-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
changes, degenerative disc disease (DDD), lumbosacral 
spine.

2.	Entitlement to service connection for residuals, 
injuries to the mouth, teeth and jaw.

3.	Entitlement to service connection for post-traumatic 
arthritic and post operative change, right shoulder, 
dominant.

4.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency, claimed as caused by medications prescribed 
by VA.

5.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peptic ulcer disease, claimed as caused by medications 
prescribed by VA for hypertension.



REPRESENTATION

Appellant represented by: New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from January 1998 and April 1998 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for (1) post traumatic, 
postoperative change, right shoulder (dominant); (2) post 
traumatic changes, DDD, lumbosacral spine; and (3) residuals, 
injuries to the mouth, teeth and jaw and denied the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for peptic 
ulcer disease and impotency.  The RO issued notices of these 
respective decisions in January 1998 and May 1998, and the 
veteran timely filed Notices of Disagreement (NOD) in March 
1998 and June 1998.  Subsequently, in April 1998 the RO 
provided a Statement of the Case (SOC) for the service 
connection claims and an SOC in December 2004 for the 38 
U.S.C.A. § 1151 claims.  In June 1998, the veteran timely 
filed a substantive appeal with respect to the service 
connection claims and the RO issued Supplemental Statements 
of the Case (SSOC) on these issues in July 1999 and July 
2006.  As for the 38 U.S.C.A. § 1151 claims, the veteran 
timely filed a substantive appeal in December 2004 and the RO 
issued an SSOC in July 2006.

By way of background, the Board had denied the veteran's 
service connection claims and 38 U.S.C.A. § 1151 claim 
relating to peptic ulcer disease in March 2000 as not well 
grounded.  Subsequently, in January 2001, the United States 
Court of Appeals for Veterans Claims (Court) remanded the 
case to the Board for further adjudication in light of the 
then-recently enacted Veterans Claims Assistance Act (VCAA).  
On appeal back in August 2001, the Board had remanded the 
case for further development, to include obtaining pertinent 
medical records, providing a VA medical examination with 
respect to the etiology of the veteran's right shoulder, back 
and mouth, teeth and jaw disabilities, and for the RO to 
readjudicate the claims on the merits.  

In the instant case, the Board finds that the Appeals 
Management Center (AMC) complied with the August 2001 Remand 
directives, and thus, it may proceed with its review of the 
appeal as to the service connection claims.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).

With respect to the veteran's impotency and peptic ulcer 
claims under 38 U.S.C.A. § 1151, these aspects of the appeal 
are REMANDED to the RO via the AMC, in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran received treatment for a back disability many 
years post-service and the competent medical evidence does 
not establish a link between his active service and this 
disability.

3.	The competent medical evidence of record does not reflect 
treatment for a mouth, teeth or jaw disability in the 
years following service, the veteran's current diagnosis 
of temporomandibular joint dysfunction (TMJ) and extracted 
teeth occurred fifty years after his discharge, and the 
competent medical evidence does not establish a causal 
nexus between the current disability and the veteran's 
active service.

4.	Lay evidence demonstrates that the veteran incurred a 
right shoulder disability during service, and the 
competent medical evidence of record establishes a link 
between the veteran's right shoulder disability and his 
active service.


CONCLUSIONS OF LAW

1.	Service connection for post-traumatic changes, 
degenerative disc disease (DDD), lumbosacral spine, is not 
warranted.  §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).  

2.	Service connection for residuals of injuries to the mouth, 
teeth and jaw is not warranted.  §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2006).  

3.	Service connection for post-traumatic arthritic and post 
operative changes, right shoulder, dominant, is warranted.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2004 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The February 2004 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his service connection claims, namely, 
proof of: (a) an injury in military service or disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; (b) a current 
physical or mental disability; and (c) a relationship between 
the current disability and an injury, disease or event in 
service.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information that he had.  The Board 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the manner 
in which the RO determines effective dates and disability 
ratings in a March 2006 letter.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
January 1998 and April 1998 RO decisions that are the subject 
of this appeal in its February 2004 letter.  Notwithstanding 
this belated notice, the Board determines that the RO cured 
this defect by providing this complete VCAA notice together 
with readjudication of the claims, as demonstrated by the 
July 2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  The veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, 19 Vet. App. at 128.       
  
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive three March 2005 VA examinations, which were thorough 
in nature and adequate for the purposes of deciding these 
claims.  The Board further finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Service Connection Claims
a. Law & Regulations
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  



b. Factual Background
The veteran had active service from February 1953 to December 
1954.  He submitted a letter, dated July 1954, and a 
photograph of a truck, explaining to his mother that he had 
injured his right shoulder and back after the truck tipped 
over.  

Private post-service orthopedic medical records spanning 
September 1976 to November 1990 reflect treatment for a back 
disability, to include a fracture of the fourth lumbar (L-4) 
vertebra.  

A March 1983 Report of General Medical Examination conveys 
that the veteran had had upper dentures.  An orthopedic 
examination also dated March 1983 indicates that the veteran 
reported having had an on-the-job back injury in 1976, where 
he fractured his 4th lumbar vertebra.  After a physical 
examination and review of X-rays, the physician diagnosed the 
veteran with residuals, low back injury with fracture of the 
4th lumbar vertebra and persistent chronic disabling 
lumbosacral pain in addition to old, healed compression 
fracture body of T12 vertebra.  

Private medical reports from June 1986 to February 2003 
indicate that the veteran received treatment for recurrent 
dislocation of the right shoulder and rotator cuff tear, to 
include a Putti-Platt operation on this shoulder in April 
1987.  

A September 1990 VA letter conveys that the Department of the 
Army was unable to locate the veteran's service medical 
records (SMRs).  

A July 1991 VA orthopedic examination indicates that in 1976 
the veteran fractured his 12th thoracic vertebrae and 4th 
lumbar spinal vertebrae.  After a physical examination of the 
back and right shoulder, the veteran was diagnosed with 
status post surgical stabilization of the right shoulder for 
recurrent dislocation and posttraumatic changes in the 
lumbosacral area with increasing low back pain and 
disability.    

Other VA medical records reflect complaints of right shoulder 
pain and treatment therefore in January 1993, December 1995, 
December 1996, June 1998, August 2001, October 2002, November 
2002, December 2002, March 2003, September 2003 and September 
2004.  These reports do not causally link this disability to 
the veteran's active service.

A May 1994 VA medical notation conveys that the veteran had 
degenerative disc disease (DJD) related to old injuries.

In a January 1996 VA medical report, the physician noted the 
veteran's history of surgery to the right shoulder and the 
veteran's account that he had broken his arm and jaw at one 
time in the distant past.  

In a June 1996 correspondence, the veteran conveyed that he 
had injured his mouth, teeth and jaw during basic training.  
In a February 1997 correspondence, the veteran conveyed that 
he had injured his jaw and gums during training for which he 
had surgery and removal of teeth.  

The veteran, during a December 1997 VA general medical 
examination, conveyed his in service history of teeth and jaw 
injuries and right shoulder dislocation after a truck 
accident in Korea in 1953.   

In his May 1998 notation, the veteran's private physician 
indicated that the veteran requested a letter from him 
stating that he had received treatment from that office from 
1955 onward.  The examiner indicated that he could not 
provide such a letter, but would be happy to give one 
conveying that the veteran received treatment for his right 
shoulder from 1986 onward.    

Also May 1998 the veteran submitted what appeared to be a 
photocopy of a set of military-issued false teeth, which he 
claimed that he received in 1953.  

In May 1998 and June 1998 relatives and friends of the 
veteran offered letters in support of the veteran's claims.  
W.O., who served with the veteran, stated that during basic 
training, the veteran hurt his mouth and teeth, causing him 
to undergo severe dental care and receipt of false teeth.  
J.C., a life-long friend of the veteran's, stated in a May 
1998 letter that the veteran returned from service with teeth 
and stomach problems as well as an injury to his shoulder, 
which the veteran had dislocated during an accident in Korea.  
The veteran's former girlfriend, J.S., who frequently 
corresponded with the veteran during his active service, 
conveyed in her May 1998 correspondence that the veteran had 
come home with black eyes, a cut lip and broken teeth, which 
he explained happened after an accident.  J.S. stated that 
after his discharge, the veteran had bad arms with a 
dislocation 4 months after he had arrived home and severe 
stomach problems.  

The veteran's sister, R.L., also expressed in a May 1998 
correspondence that the veteran had injured his face and 
teeth during basic training and, while still on active duty, 
sustained a dislocation of his shoulder and a back injury 
during a truck accident in Korea.  R.L. indicated that the 
veteran had experienced stomach problems and was diagnosed 
with ulcers for which he received treatment.  The veteran's 
other sister, G.J. in June 1998 conveyed the same information 
as R.L.        

A June 1998 document indicates that the veteran's records 
from Wilson Memorial Hospital had been destroyed in 
accordance with the retention policy.  

In a June 1998 letter, the veteran described that he had been 
thrown from a truck in 1953, injuring his right shoulder.  He 
also indicated that since that time, his right shoulder has 
become dislocated once per year.  In addition, the veteran 
stated that he had injured his teeth, mouth and jaw during 
basic training for which he received extensive dental work to 
include pulled teeth.     

In his June 1998 and July 1999 substantive appeals, the 
veteran stated that he received mouth, teeth and jaw injuries 
during a fall down stairs in service and that he injured his 
right shoulder during a truck accident while on active duty.  

At his Travel Board hearing in September 1999, the veteran 
testified that he injured his right shoulder and back during 
service when a truck he was driving tipped over.  Hearing 
Transcript at 3-4, 18.  Since his discharge, the veteran 
stated that he has experienced many dislocations of the right 
shoulder.  Hearing Transcript at 10, 19.  As for his teeth, 
mouth and jaw disabilities, the veteran indicated that he had 
originally incurred injuries to these parts during basic 
training, where he fell and hit some stairs.  Hearing 
Transcript at 11, 23.  The veteran stated that he received 
treatment for these injuries and sustained broken teeth.  
Hearing Transcript at 12, 23.  He also conveyed that he could 
not eat or chew properly because of the mouth injury, but 
that he had not sought any VA dental treatment after service.  
Hearing Transcript at 13, 23, 24.  He further conveyed that 
he injured his back in 1976, when he broke two vertebrae.  
Hearing Transcript at 22.  The veteran testified that he had 
received a letter stating that his military records had been 
destroyed in a fire.  Hearing Transcript at 6.    

A December 2002 VA medical note also indicates that the 
veteran requested a VA dental consult for some broken teeth, 
which he indicated occurred during active service.

An April 2004 correspondence from the Health Information 
Management Department indicates that any prior records 
reflecting treatment of the veteran had been destroyed, as it 
maintained medical reports for only 6 years.  

In a May 2004 letter, Dr. S.G.F. stated that, although he did 
not dispute that the veteran was treated by Dr. B in the 
1950s for his shoulder dislocations, the records from 1955 
were no longer available.  

A September 2004 VA X-ray report indicates that the veteran's 
right shoulder displayed osteoarthritic changes.  

In March 2005 the veteran underwent multiple VA examinations.  
The first of such examinations was an examination of the 
joints, to include the veteran's right shoulder and back.  
The physician reviewed the claims file and recorded the 
veteran's complaints of pain in the shoulder and back.  He 
further stated that he was involved in a truck accident 
during active duty in 1954, where he reported having 
sustained a dislocated right shoulder and back pain shortly 
after the accident.  The veteran also stated that a closed 
reduction was performed at that time.  Post-service, the 
veteran indicated that he had back injuries in 1976 and 1980 
(post-service) for which he received Worker's Compensation.  

After a physical examination, the VA physician diagnosed the 
veteran with status post reconstruction of the right shoulder 
with complete loss of active glenohumeral motion and 
osteoarthritis of the joint as well as status post 
compression fracture of the T12 and L4 vertebral bodies.  The 
clinician expressed his opinion that "it is at least as 
likely as not that the veteran's right shoulder condition is 
a late result of the recurrent dislocation, the first episode 
of which occurred while the veteran was on active duty . . . 
following the truck accident."  He further commented that 
"it is at least as likely as not that the veteran's 
thoracolumbar compression deformities are unrelated to the 
veteran's service connected truck accident."  The examiner 
explained that the veteran was discharged in 1954 and worked 
as a warehouseman for some 20 years before any significant 
backache, and therefore, it was at least as likely as not 
that the compression fractures occurred during the Worker's 
Compensation injuries, the latest of which had occurred in 
1980.        

In the March 2005 dental examination report, the examiner 
recorded the veteran's account that he had fallen on his face 
during boot camp, which caused injury to his mouth and teeth.  
The veteran indicated that he had received treatment with 
extensive surgery to the gums and that most of his teeth were 
removed.  He also conveyed that he was given full upper 
dentures.

After examining the veteran, the clinician diagnosed him with 
TMJ and extraction of multiple teeth.  She noted that no 
medical records existed, either during service or after 
discharge, describing treatment for the claimed oral injury.  
She therefore concluded that "[i]t is not as likely as not 
that the injury described by the veteran caused him to have 
multiple teeth extractions described.  There is no documented 
information to make an informed opinion about [the] 
relationship of this injury to the military."      

In a March 2005 letter, the veteran stated that he was in a 
truck accident in Korea in 1954 and dislocated his right 
shoulder and injured his back during that time.  He further 
stated that in 1976 he broke his left arm and that a few days 
later his back began to hurt.  The veteran conveyed that a 
Dr. C. had taken an X-ray of his back and informed the 
veteran that he had broken vertebrae not from the 1976 
accident, but from the accident in Korea in 1954.  Apparently 
the back bones were calcified and had arthritis.  In this 
correspondence, the veteran also stated that in 1980 he 
reinjured his right shoulder and back.    

c. Discussion 
As outlined above, relevant SMRs that would illuminate 
whether the veteran incurred his back disability, mouth, 
teeth and jaw injuries and right shoulder disability as a 
result of an automobile accident during service have been 
destroyed or are otherwise unavailable.  In such a case, the 
Board comments that while it has a "heightened" duty "to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule," see Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown  
9 Vet. App. 46, 51 (1996) (explaining that precedent does 
"not establish a heightened 'benefit of the doubt,' only a 
heightened duty of the Board to consider applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed"), it need not 
engage in any "burden-shifting" analysis with respect to 
the claims.  Cromer v. Nicholson, 455 F.3d 1346, 1345-46 
(Fed. Cir. 2006) (holding no adverse presumption attaches to 
service connection claim against the government when 
veteran's SMRs are destroyed in a fire).  Accordingly, the 
Board will look to other evidence apart from the SMRs to 
render its decision on these claims.

The Board determines that the evidence preponderates against 
the veteran's service connection claim for post-traumatic 
changes, degenerative disc disease (DDD), lumbosacral spine.  
The competent medical evidence does not support the veteran's 
claim.  The March 2005 VA examiner diagnosed the veteran with 
a back disability and noted that "it is at least as likely 
as not that the veteran's thoracolumbar compression 
deformities are unrelated to the veteran's service connected 
truck accident"  When read alone, such a statement arguably 
places the evidence in equipoise.  The opinion when read as a 
whole, however, clearly does not support the contended causal 
relationship as the physician explicitly linked the veteran's 
back disability to his post-service accidents in 1976 and 
1980.  The record documents these post-service injuries and 
indicates that the veteran filed for workman's compensation.  
The March 2005 examiner provided persuasive rationale for his 
conclusion, noting the significant lapse in time between the 
veteran's 1954 service discharge and the complaints of back 
pain some 20 years later in 1976.  With respect to negative 
evidence, to the extent that the veteran is now contending 
that he had back problems continually after service, his 
contentions are outweighed by the pertinently negative post-
service medical evidence.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  As the preponderance of the 
evidence is against a nexus between the veteran's current 
back disability and his active service, the claim must be 
denied.   

The Board also determines that the evidence weighs against 
the veteran's service connection claim for residuals, mouth, 
teeth and jaw injuries.  While the Board will assume, based 
on the veteran's Travel Board hearing testimony, the letters 
in support of this claim offered by W.O., J.C., J.S. and 
R.L., and other evidence, that such an in-service injury in 
fact occurred, the medical evidence of record does not 
reflect treatment for such maladies in the year or years 
following his service discharge.  In addition, while the 
veteran currently has diagnoses of extracted teeth and TMJ, 
these diagnoses have occurred many years post-service.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.   
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  In the instant case, the current diagnoses 
have occurred some fifty years after the veteran's 1954 
discharge from service, and an absence of supportive evidence 
for such duration weighs against the veteran's claim of 
service connection.  Maxson, supra.  Moreover, the VA 
examiner who performed the March 2005 dental examination did 
not link the veteran's diagnosed dental abnormalities to his 
active service, and therefore, no causal connection between 
such abnormalities and active service has been established.  
Accordingly, the Board must deny this claim.

Turning to the veteran's service connection claim for the 
right shoulder disability, the Board determines that the 
evidence weighs in favor of the veteran.  As demonstrated by 
the March 2005 VA medical examination report, the veteran 
currently has post-traumatic arthritic and post operative 
changes of his dominant right shoulder, thereby satisfying 
the current disability prong of the service connection test.  
In addition, while no SMRs reflect that the veteran incurred 
this injury during service, the photocopied 1954 letter 
submitted by the veteran describing the accident and 
resultant shoulder injury, in addition to the numerous 
personal accounts by W.O., J.C., J.S., R.L., and G.J. 
attesting to the right shoulder disability following service, 
indicate that such an injury occurred at that time.  This 
evidence, coupled with the March 2005 VA examiner's 
determination that the veteran's current right shoulder 
disability was as at least as likely as not related to the 
in-service injury, is sufficient evidence to warrant service 
connection for a right shoulder disability.


IV. Conclusion
For the reasons stated above, the Board finds that service 
connection is not warranted for the veteran's back disability 
and teeth, mouth and jaw disabilities.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for post-traumatic changes, degenerative 
disc disease (DDD), lumbosacral spine, is denied.

Service connection for residuals of injuries to the mouth, 
teeth and jaw, is denied.

Service connection for post-traumatic arthritic and post 
operative change, right shoulder, dominant, is granted.



REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's 38 U.S.C.A. § 1151 claim 
regarding impotence and peptic ulcer disease.  38 C.F.R. § 
19.9 (2006).  A summation of the relevant evidence is set 
forth below.  



Impotence
A May 2000 VA medical report indicates that the veteran had 
multiple lesions on his penis, which he had had for over 10 
years.  The clinician also noted that the veteran "complains 
of erectile dysfunction, but he is on multiple medications, 
which would account for it."  

In a September 2000 VA medical report, the clinician noted 
that the veteran had erectile dysfunction, for which he had 
been prescribed Muse.  A February 2001 VA medical note 
indicates that the veteran had erectile dysfunction for which 
he was taking Caverject medication. 

The Board comments that "erectile dysfunction" is 
synonymous with "impotence."  See Dorland's Illustrated 
Medical Dictionary 917 (30th ed., 2003) (indicating that 
impotence is also called erectile dysfunction).  The medical 
evidence of record establishes that the veteran had this 
disorder as of 2001, and the May 2000 VA medical report 
further indicates that such an abnormality could be 
attributed to medications taken by the veteran.  This 
possibility falls at the very center of the veteran's 38 
U.S.C.A. § 1151 claim for impotency, and therefore further 
development must occur for resolution of this issue.  

Peptic Ulcer Disease 
A December 1993 VA medical report conveys the treating 
physician's impression of "probable peptic ulcer disease."

An April 1996 VA medical report notes the veteran's history 
of peptic ulcer disease, and a March 1999 Security 
Prescription form notes a diagnosis of chronic peptic ulcer 
disease.  

In his July 1999 substantive appeal, the veteran indicated 
that he received treatment for an ulcer during service and 
continuously thereafter.  He also indicated that medications 
prescribed by VA had increased the severity of his ulcers.    
 
At his September 1999 Travel Board hearing, the veteran 
indicated that he was diagnosed with an ulcer disorder in 
service in 1953 and thereafter in 1955, and that medication 
had made it worse.  Hearing Transcript at 15, 16, 24, 25.  

In the March 2005 VA examination for digestive issues, the 
clinician noted the veteran's account that he received 
treatment for ulcer disease during his active service and she 
noted that there was evidence of ulcer disease sometime prior 
to 1991.  The veteran had been diagnosed with 
gastroesophageal reflux disease (GERD) for which he takes 
medication.  

A physical examination revealed no pain on palpation and the 
presence of bowel sounds.  The clinician diagnosed the 
veteran with GERD and stated that the veteran did have a 
duodenal ulcer sometime prior to 1991.  She further noted 
that there were no treatment records linking the ulcer to the 
military and that she did not have enough information to be 
able to make an informed opinion about any causal 
relationship to active service.    

In a March 2005 Addendum to the VA medical report, the 
clinician indicated that medical literature does not list 
duodenal ulcer as a side effect of antihypertensive 
medication use.  She concluded therefore that "[i]t is not 
at least as likely as not that the medication prescribed for 
hypertension caused any ulcer disability."  

The Board comments that while the March 2005 Addendum appears 
to indicate that the veteran's hypertension medication did 
not cause his peptic ulcer disease, the VA examiner did not 
determine whether this or any other medication prescribed by 
VA aggravated the veteran's peptic ulcer disease.  Resolution 
of this issue thus requires development of additional 
evidence.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded a VA general 
medical 
examination for the purpose of determining (1) 
whether he
currently has impotency (erectile dysfunction); (2) 
and, 
if so, the etiology of this disorder; and (3) 
whether any of the medications prescribed by VA 
aggravated his 
peptic ulcer disease. 

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

(a) Does the veteran currently have 
impotency
(erectile dysfunction)?

(b) If the clinician determines that 
the veteran currently suffers from 
impotency (erectile dysfunction), is 
it at least as likely as not (50 
percent or greater probability) that 
the veteran's medications prescribed 
by VA caused or aggravated his 
impotency?

(c) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's medications 
prescribed by VA aggravated his 
peptic ulcer disease?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  Additionally, the Board 
advises that "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.   

If the veteran's impotency (erectile 
dysfunction) or peptic ulcer disease was 
aggravated by medication prescribed by 
VA, to the extent possible, the examiner 
is requested to provide an opinion as to 
the approximate baseline level of 
severity of the impotency and peptic 
ulcer disease (e.g., mild or moderate) 
prior to the onset of aggravation caused 
by the medication.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

3. Then, after completion of any other notice or 
development indicated by the state of the record, 
with consideration 
of all evidence added to the record subsequent to 
the last 
SSOC, the AMC/RO must readjudicate the veteran's 
claims.  
If the claim remains denied, the AMC/RO should 
issue an 
appropriate SSOC and provide the veteran an 
opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


